


EXECUTION COPY



















FINANCIAL SERVICES VEHICLE TRUST,

as Vehicle Trust,

and

BMW MANUFACTURING L.P.,

as UTI Beneficiary,

and

BMW FINANCIAL SERVICES NA, LLC,

as Servicer and Sponsor

2007-1

SERVICING SUPPLEMENT

Dated as of November 2, 2007




















--------------------------------------------------------------------------------




TABLE OF CONTENTS




Page




ARTICLE I -

DEFINITIONS

1

1.1.

Definitions

1

1.2.

Interpretative Provisions

9

ARTICLE II -

SERVICING OF THE 2007-1 LEASES AND 2007-1 VEHICLES

9

2.1.

Identification of 2007-1 Vehicles and 2007-1 Leases; Servicing;
Securitization Value.

9

2.2.

Extensions; Monthly Payments; Term.

10

2.3.

Representations, Reallocation and Repurchase of 2007-1 Leases and
2007-1 Vehicles.

10

2.4.

Collections and Payment Date Advance Reimbursement.

12

2.5.

Net Deposits

13

2.6.

Servicing Compensation.

13

2.7.

Advances.

14

2.8.

Third Party Claims

14

2.9.

Contingent and Excess Liability Insurance Policies

14

2.10.

Reporting by the Servicer; Delivery of Certain Documentation.

15

2.11.

Annual Officer’s Certificate

15

2.12.

Assessment of Compliance and Annual Accountants’ Attestation

15

2.13.

Custody of Lease Documents and Certificates of Title

16

2.14.

Servicer Defaults; Termination of Servicer.

17

2.15.

Servicer Representations and Warranties

19

2.16.

Appointment of Subservicer or Subcontractor.

21

2.17.

Information to be Provided by the Servicer.

22

2.18.

Remedies.

23

2.19.

Purchase of the 2007-1 SUBI Certificate; Redemption of the Notes;
Repayment of the Trust Certificates.

23

2.20.

Servicer Not to Resign.

24

ARTICLE III -

MISCELLANEOUS

24

3.1.

Termination of Supplement

24

3.2.

Governing Law

24

3.3.

Amendment

24

3.4.

Relationship of this Servicing Supplement to Other Trust Documents

25

3.5.

Binding Effect

25

3.6.

Table of Contents and Headings

26

3.7.

Counterparts

26

3.8.

Further Assurances

26

3.9.

No Waiver; Cumulative Remedies

26

3.10.

No Petition

26

3.11.

Limitation of Liability of Vehicle Trustee

26

3.12.

Intent of Parties; Reasonableness

26

3.13.

Series Disclaimer and Acknowledgment

27








--------------------------------------------------------------------------------




2007-1 SERVICING SUPPLEMENT

This 2007-1 Servicing Supplement, dated as of November 2, 2007, is among
Financial Services Vehicle Trust, a Delaware statutory trust (the “Trust”), BMW
Manufacturing L.P., an Indiana limited partnership, as grantor and initial
beneficiary of the Trust (in such capacities, the “Grantor” and the “UTI
Beneficiary,” respectively) and BMW Financial Services NA, LLC, a Delaware
limited liability company (“BMW FS”), as servicer (in such capacity, the
“Servicer”) and as sponsor (in such capacity, the “Sponsor”).

RECITALS

WHEREAS, the Grantor and UTI Beneficiary and The Bank of New York (Delaware) (as
successor in interest to Chase Manhattan Bank Delaware), as trustee (the
“Vehicle Trustee”) of the Trust, have entered into that certain amended and
restated trust agreement, dated as of August 30, 1995, as amended and restated
as of September 27, 1996, as further amended as of May 25, 2000 and December 1,
2006 (the “Vehicle Trust Agreement”), pursuant to which the purposes of the
Trust are, among other things, to take assignments and conveyances of, and hold
in trust and deal in various Trust Assets (as such term is defined in the
Vehicle Trust Agreement);

WHEREAS, the parties hereto have entered into that certain servicing agreement,
dated as of August 30, 1995 (the “Basic Servicing Agreement” and, as
supplemented hereby, the “Servicing Agreement”), which provides for certain
servicing obligations with respect to the Trust Assets; and

WHEREAS, the parties acknowledge that, in connection with the execution of the
2007-1 Vehicle Trust supplement to the Vehicle Trust Agreement, dated as of
November 2, 2007 (the “2007-1 SUBI Supplement”, and together with the Vehicle
Trust Agreement, the “SUBI Trust Agreement”), pursuant to which one special unit
of beneficial interest in the Trust (the “2007-1 SUBI”) will be created, it is
necessary and desirable to enter into a supplemental agreement to the Basic
Servicing Agreement providing for specific servicing obligations in connection
with the Trust Assets allocable to the 2007-1 SUBI.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS

1.1.

Definitions.  Capitalized terms used herein that are not otherwise defined shall
have the meanings ascribed thereto in the Basic Servicing Agreement or in the
SUBI Trust Agreement, as the case may be.  Whenever used in this Servicing
Supplement, unless the context otherwise requires, the following words and
phrases shall have the following meanings:

“2007-1 Leases” has the meaning set forth in Section 2.1(a).

“2007-1 SUBI” has the meaning set forth in the 2007-1 SUBI Supplement.

“2007-1 SUBI Supplement” has the meaning set forth in the Recitals.

“2007-1 Vehicles” has the meaning set forth in Section 2.1(a).

“2007-1 SUBI Certificate” has the meaning set forth in the 2007-1 SUBI
Supplement.

“Actuarial Payoff” means the excess of the sum of the Monthly Payments remaining
until the end of the related 2007-1 Lease and the Contract Residual Value over
the remaining unearned rent charges, calculated using the actuarial method.

“Advance” means a Sales Proceeds Advance or a Monthly Payment Advance, as the
context may require.

“ALG” means Automotive Lease Guide.

“ALG Residual Value” means the residual of the Vehicle set forth as the ALG
Residual Value in the lease schedule attached as Exhibit A to the 2007-1 SUBI
Supplement.

“Available Funds” has the meaning set forth in the Indenture.

“Basic Servicing Agreement” has the meaning set forth in the Recitals.

“BMW Capital” means BMW US Capital LLC, a Delaware limited liability company.

“Cap Counterparty” means JPMorgan Chase Bank, National Association, as the cap
counterparty under the Interest Rate Cap Agreement, or any successor or
replacement cap counterparty from time to time.

“Collection Period” means the month immediately preceding the month in which the
related Payment Date occurs (or, in the case of the initial Collection Period,
the period commencing on September 1, 2007 and ending on October 31, 2007).

“Contingent and Excess Liability Insurance Policies” means those certain vehicle
liability, excess liability and other Insurance Policies issued to the Servicer
for the benefit of the Servicer, the Trust, the UTI Beneficiary, the Depositor
or the Issuer from time to time, to the extent such Insurance Policies relate to
the 2007-1 Vehicles, providing coverage for each accident and permitting
multiple claims in any policy period subject to customary deductibles.

“Cutoff Date” means close of business on August 31, 2007.

“Daily Advance Reimbursements” means amounts collected and netted on an ongoing
basis from SUBI Collections by the Servicer to repay Monthly Payment Advance
amounts where a Monthly Payment Advance amount has been recovered in a
subsequent payment made by the related Lessee in respect of the Monthly Payment
due with respect to the related 2007-1 Vehicle.

“Defaulted Lease” means a 2007-1 Lease terminated by (a) the Servicer following
a default by or bankruptcy of the related Lessee or (b) the Servicer because the
related Vehicle has been lost, stolen or damaged beyond economic repair.

“Defaulted Vehicle” means a 2007-1 Vehicle related to a Defaulted Lease.

“Deposit Date” means the Business Day immediately preceding the related Payment
Date.

“Depositor” means BMW Auto Leasing LLC.

“Discount Rate” means 9.05%.

“Disposition Expenses” means expenses and other amounts reasonably incurred by
the Servicer in connection with the sale or other disposition of a Matured
Vehicle or a Defaulted Vehicle, including but not limited to sales commissions,
and expenses incurred in connection with making claims under any Contingent and
Excess Liability Insurance or other applicable insurance policies.  Disposition
Expenses will be reimbursable to the Servicer from amounts otherwise included in
Sales Proceeds, Insurance Proceeds, and Termination Proceeds.

“Early Termination Cost” means the amount paid by a Lessee pursuant to the
2007-1 Lease upon the termination of an Early Termination Lease and the return
of the related 2007-1 Vehicle.

“Early Termination Lease” means a 2007-1 Lease terminated by the related Lessee
prior to its Maturity Date.

“End of Lease Term Liability” means, with respect to a Matured Vehicle returned
to the Servicer by the Lessee, the amount paid by such Lessee including any
disposition fee, unpaid Monthly Payments due, Excess Mileage Payments and Excess
Wear and Use Payments and any fees and taxes.

“Excess Mileage Payments” means  excess mileage charges payable by the Lessee
under a 2007-1 Lease.

“Excess Wear and Use Payments” means amounts payable by the Lessee under a
2007-1 Lease to repair damage to the related 2007-1 Vehicle outstanding upon
return thereof to the Servicer.

“Holder” means the holder from time to time of a 2007-1 SUBI Certificate.

“Indenture” means that certain indenture, dated as of November 2, 2007, between
the Issuer and the Indenture Trustee.

“Initial Note Balance” means the initial principal amount of the Notes.

“Insurance Proceeds” means any recoveries or proceeds collected by the Servicer
net of related Disposition Expenses under any insurance policy, including any
self-insurance, and also including any vehicle liability insurance policy
required to be obtained and maintained by the Lessee pursuant to the related
2007-1 Lease, any blanket or supplemental vehicle casualty insurance policy
maintained by the Servicer and any other insurance policy relating to the 2007-1
Lease or the related Lessee, in each case in connection with damage to a related
2007-1 Vehicle or its loss, destruction or theft, except to the extent required
to be paid to a Lessee.

“Interest Rate Cap Agreement” means the ISDA Master Agreement, the Schedule and
the Credit Support Annex thereto, each dated as of the Closing Date, between the
Cap Counterparty and the Issuer, and the Confirmations thereto, each dated as of
the Closing Date, and entered into pursuant to such ISDA Master Agreement, as
the same may be amended or supplemented from time to time in accordance with the
terms thereof.

“Issuer” means the BMW Vehicle Lease Trust 2007-1.

“Lease Rate” means for each 2007-1 Lease, the rent charge portion of each
Monthly Payment, calculated on a constant yield basis at an imputed interest
rate.  

“Lease Term” means the duration of a 2007-1 Lease, as extended pursuant to
Section 2.2.

“Lessee” means the lessee of a 2007-1 Vehicle.

“Like-Kind Exchange Program” means the transactions contemplated by a certain
Master Exchange Agreement, dated as of December 28, 1998, as amended as of
January 2, 2007, between BMW Financial Services NA, Inc. (predecessor in
interest to BMW FS) and Financial Services Remarketing, Inc., or any similar
program or arrangement.

“Liquidated Lease” shall mean a 2007-1 Lease for which any of the following has
occurred during a Collection Period (or, with respect to clause (d) below, on
the Deposit Date immediately following such Collection Period):

(a) the related Leased Vehicle was sold or otherwise disposed of by the Servicer
following (i) such 2007-1 Lease becoming a Defaulted Lease or (ii) the scheduled
or early termination (including any early termination by the related Lessee) of
such 2007-1 Lease;

(b) such 2007-1 Lease became a Defaulted Lease or such 2007-1 Lease terminated
or expired more than 90 days prior to the end of such Collection Period and the
related Leased Vehicle was not sold;

(c) the Servicer’s records, in accordance with its customary servicing
practices, disclose that all Insurance Proceeds expected to be received have
been received by the Servicer following a casualty or other loss with respect to
the related 2007-1 Vehicle; or

(d) the Servicer shall have made a Sales Proceeds Advance with respect to such
2007-1 Lease.

“Matured Lease” means a 2007-1 Lease that has reached its Maturity Date.

“Matured Vehicle” means a 2007-1 Vehicle for which the related 2007-1 Lease has
reached its Maturity Date.

“Maturity Date” means with respect to any 2007-1 Lease, the scheduled
termination date specified in such 2007-1 Lease, as such date may be extended
from time to time in accordance with Section 2.2.

“Minimum Required Rating” means, with respect to BMW Capital, a short-term
unsecured debt rating of the commercial paper of BMW Capital (which commercial
paper is guaranteed by Bayerische Motoren Werke Aktiengesellschaft) equal to or
greater than "Prime-1" by Moody's and "A-1" by Standard & Poor's.

“Monthly Payment” means the fixed lease payment payable monthly by the Lessee in
respect of a 2007-1 Lease and does not include other amounts payable by the
Lessee, such as late charges, returned check fees, taxes and similar items (all
of which will be payable to the Servicer.)

“Monthly Payment Advance” means the amount advanced by the Servicer to the
Issuer on a Deposit Date equal to the unpaid Monthly Payment due from the
related Lessee.

“Monthly Remittance Condition” means

(i)

(A) BMW Capital has the Minimum Required Rating and (B) no Servicer Default has
occurred; or

(ii)

if (A) the Servicer obtains a Servicer Letter of Credit under which demands for
payment may be made to secure timely remittance of monthly SUBI Collections to
the 2007-1 SUBI Collection Account and (B) the Indenture Trustee is provided
with confirmation from each Rating Agency to the effect that the use of an
alternative remittance schedule will not result in a Rating Event.  

“Payahead Amount” means payments remitted by the related Lessees in excess of
the Monthly Payment and any fees with respect to a 2007-1 Lease.

“Payment Date” means the 15th day of each month, or, if not a Business Day, the
next succeeding Business Day commencing with the first Payment Date on November
15, 2007.

“Payment Date Advance Reimbursement” has the meaning set forth in Section
2.4(b)(i).

“Purchase Option Price” means the amount payable by a Lessee upon the exercise
of its option to purchase a related Vehicle which amount equals (a) with respect
to a Matured Vehicle, the Contract Residual Value plus any fees, taxes and other
charges imposed in connection with such purchase and (b) with respect to a
related 2007-1 Vehicle for which the related 2007-1 Lease has been terminated
early by the Lessee, the sum of (i) any unpaid Monthly Payments due, (ii) any
fees, taxes and other charges imposed in connection with the related Lease,
(iii) an early termination fee and (iv) the Actuarial Payoff.

“Rating Event” has the meaning set forth in the Indenture.

“Reallocation Payment” means, with respect to events causing the Servicer to
have an obligation to repurchase a 2007-1 Lease and the related 2007-1 Vehicle
pursuant to Section 2.2 or 2.3, the Securitization Value of such 2007-1 Lease as
of the day on which the related cure period ended.

“Recovery Proceeds” means any Insurance Proceeds, any security deposit applied
to an amount owed by a Lessee, any Total Loss Payoff, Early Termination Cost and
End of Lease Term Liability received from a Lessee and any other net recoveries
received by the Servicer with respect to the 2007-1 Lease that have been
charged-off, minus amounts included in such items that represent third-party
charges paid or payable (such as fees, taxes and repair costs).

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.

“Required Percentage” means the holders of not less than 66 2/3% of the
Outstanding Amount of the Notes.

“Residual Value Loss” means, in respect of a Collection Period, the amount, if
any, by which the aggregate of Sales Proceeds and Termination Proceeds during
such Collection Period are less than the aggregate ALG Residual Values of the
related 2007-1 Leases.

“Residual Value Loss Vehicle” means, a 2007-1 Vehicle that has been sold and in
respect of which (i) the Servicer has made a Sales Proceeds Advance and (ii) the
Sales Proceeds Advance exceeds the Sales Proceeds or Termination Proceeds, as
the case may be.

“Sales Proceeds” means, with respect to any 2007-1 Vehicle, all proceeds
received from the sale at auction of such 2007-1 Vehicle, net of related
Disposition Expenses.

“Sales Proceeds Advance” means the amount advanced by the Servicer to the Issuer
on a Deposit Date equal to the Securitization Value of a 2007-1 Lease relating
to a 2007-1 Vehicle that, during the related Collection Period, became a Matured
Vehicle and was not sold by the Servicer.

“Securitization Rate” means, with respect to a 2007-1 Lease, an annualized rate
that is the greater of (a) the annual percentage rate for that 2007-1 Lease and
(b) the Discount Rate.

“Securitization Value” means, with respect to any 2007-1 Lease, (a) as of any
date other than the Maturity Date of such 2007-1 Lease, the sum of (i) the
present value (discounted at the Securitization Rate) of the aggregate Monthly
Payments remaining on such 2007-1 Lease (including Monthly Payments due and not
yet paid for which the Servicer has never made a Monthly Payment Advance) and
(ii) the present value (discounted at the Securitization Rate) of the ALG
Residual Value of the related 2007-1 Vehicle and (b) as of the Maturity Date of
the related 2007-1 Lease, the ALG Residual Value of the related 2007-1 Vehicle;
provided, however, that the Securitization Value of a Liquidated Lease is equal
to zero.

“Servicer Letter of Credit” means a letter of credit, surety bond or insurance
policy issued by a depository institution, insurance company or financial
institution having a short-term credit rating at least equal to the Required
Deposit Rating and providing that the Indenture Trustee or Trust Agent, as the
case may be, may draw thereupon in the event the Servicer fails to deposit SUBI
Collections into the 2007-1 SUBI Collection Account on a monthly basis.

“Servicing Agreement” has the meaning set forth in the Recitals.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.

“Servicing Fee” means, with respect to the 2007-1 SUBI Assets, the fee payable
on each Payment Date equal to, for each related Collection Period, one-twelfth
of the product of (i) 1.00% and (ii) the aggregate Securitization Value of all
2007-1 Leases as of the first day of such Collection Period, calculated and paid
based on a 360-day year consisting of twelve 30-day months (provided, that for
the Collection Period relating to the November 15, 2007 Payment Date, the
Servicing Fee will be equal to two-twelfths of the product of (i) 1.00% and (ii)
the aggregate Securitization Value of the 2007-1 Leases as of the Cutoff Date).

“Servicing Supplement” means this 2007-1 servicing supplement to the Basic
Servicing Agreement.

“SUBI Collections” means, with respect to any Collection Period, the net amount
collected or received by the Servicer in respect of the 2007-1 SUBI Assets
during such Collection Period of: (i) Monthly Payments (net of any Daily Advance
Reimbursements); (ii) Sales Proceeds; (iii) Reallocation Payments made by the
Servicer; (iv) Termination Proceeds; (v) Recovery Proceeds; and (vi) the price
paid by the Servicer in connection with the Servicer’s purchase of certain
Leases pursuant to Section 2.3(f) hereof and certain Matured Vehicles (to the
extent not duplicative of any of clauses (i) through (v) above).

“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the 2007-1 Leases and
2007-1 Vehicles but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to the 2007-1 Leases and 2007-1 Vehicles
under the direction or authority of the Servicer or a Subservicer.

“Subservicer” means any Person that services the 2007-1 Leases and 2007-1
Vehicles on behalf of the Servicer or any Subservicer and is responsible for the
performance (whether directly or through Subservicers or Subcontractors) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement that are identified in Item 1122(d) of
Regulation AB.

“Termination Proceeds” means any Purchase Option Price received upon the
purchase of a 2007-1 Vehicle by the related Lessee or the price received from
the sale of a 2007-1 Vehicle to a dealer minus amounts included in either such
price that represent reimbursement for third-party charges paid or payable (such
as fees and taxes).

“Total Loss Payoff” means, with respect to a Vehicle that has been lost, stolen
or damaged beyond economic repair, an amount paid by the Lessee generally equal
to the deductible under the related insurance policy, unpaid Monthly Payments
due, and any official fees and taxes and any other charges owed under the 2007-1
Lease.

“Trust Agreement” means that certain trust agreement, as amended and restated as
of November 2, 2007, between the Depositor and the Owner Trustee.

“Trust Certificate” has the meaning set forth in the Trust Agreement.

“Trust State” means a state in which the Vehicle Trust has all licenses, if any,
necessary to own and lease vehicles.

“Vehicle Representation Date” means, with respect to any 2007-1 Vehicle, the
Cutoff Date.

“Vehicle Trust Agreement” has the meaning set forth in the Recitals.

“Vehicle Trustee” has the meaning set forth in the Recitals.

1.2.

Interpretative Provisions.  For all purposes of this Servicing Supplement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used in this Servicing Supplement include, as appropriate, all genders
and the plural as well as the singular, (ii) references to words such as
“herein”, “hereof” and the like shall refer to this Servicing Supplement as a
whole and not to any particular part, Article or Section within this Servicing
Supplement, (iii) references to a Section such as “Section 1.01” or an Article
such as “Article One” shall refer to the applicable Section or Article of this
Servicing Supplement, (iv) the term “include” and all variations thereof shall
mean “include without limitation” and (v) the term “proceeds” shall have the
meaning ascribed to such term in the UCC.

ARTICLE II - SERVICING OF THE 2007-1 LEASES AND 2007-1 VEHICLES

2.1.

Identification of 2007-1 Vehicles and 2007-1 Leases; Servicing; Securitization
Value.

(a)

The Servicer hereby identifies, allocates and segregates as 2007-1 SUBI Assets
the Vehicles more particularly described on Exhibit A hereto and the Leases
relating to such Vehicles (respectively, the “2007-1 Leases and the “2007-1
Vehicles”); provided, however, that the 2007-1 Leases and 2007-1 Vehicles as of
any date of determination shall not include any Lease or Vehicle, respectively,
that has been reallocated from the 2007-1 SUBI to the UTI or to an Other SUBI
pursuant to this Servicing Supplement on or prior to such date.  Exhibit A shall
set forth as to each 2007-1 Lease or 2007-1 Vehicle, as the case may be, the (i)
vehicle identification number, (ii) date of origination, (iii) the
Securitization Value as of the Cutoff Date, (iv) ALG Residual Value, (v) the
Monthly Payment and (vi) number of months remaining from the Cutoff Date to the
month in which the Maturity Date occurs.

(b)

Notwithstanding the last sentence of the third paragraph of Section 2.1(a) of
the Basic Servicing Agreement and the parenthetical provision in the first
paragraph of Section 2.6 of the Basic Servicing Agreement, the Servicer will
service the 2007-1 SUBI Assets in accordance with the customary and usual
procedures of the Servicer in respect of automobile leases serviced by it for
its own account.

(c)

The Servicer shall calculate a Securitization Value for each 2007-1 Lease.  

2.2.

Extensions; Monthly Payments; Term.

(a)

Consistent with its customary servicing practices, the Servicer may, in its
discretion, modify or extend the term of a 2007-1 Lease or re-lease a 2007-1
Lease; provided, that if (i) the Servicer makes an extension that exceeds six
months or (ii) the related 2007-1 Lease as extended would mature later than
three months prior to the Class A-3 Final Scheduled Payment Date or the 2007-1
Vehicle is re-leased, the Servicer shall, on the Deposit Date related to the
Collection Period in which the Servicer discovers or is notified that such event
described in clauses (i) or (ii) has occurred, (x) deposit or cause to be
deposited into the 2007-1 SUBI Collection Account an amount equal to the
Securitization Value (with respect to extensions) or the Contract Residual Value
(with respect to re-leases) of the related 2007-1 Lease as of the last day of
the related Collection Period and (y) direct the Vehicle Trustee to either
reallocate such 2007-1 Lease and the related 2007-1 Vehicle from the 2007-1 SUBI
to the UTI or cause such 2007-1 Lease and 2007-1 Vehicle to be conveyed to the
Servicer as described in Section 2.3.

2.3.

Representations, Reallocation and Repurchase of 2007-1 Leases and 2007-1
Vehicles.

(a)

The Servicer hereby makes to the other parties hereto and the parties to the
SUBI Trust Agreement the representations and warranties contained in Section
2.15 hereof as to each 2007-1 Lease and 2007-1 Vehicle as of the Vehicle
Representation Date.  The Servicer also hereby represents and warrants that
aside from the selection criteria included in such representations and
warranties it used no adverse selection procedures in selecting any of the
2007-1 Leases for inclusion in the 2007-1 SUBI and that aside from such criteria
it is not aware of any bias in the selection of the 2007-1 Leases which would
cause delinquencies or losses on the 2007-1 Leases to be worse than any other
Leases held by the Vehicle Trust; provided, however, that the Servicer can make
no assurance as to the actual delinquencies or losses on the 2007-1 Leases.

Upon discovery by the Vehicle Trustee, the Servicer or the Indenture Trustee
that any such representation or warranty was incorrect as of the date hereof and
materially and adversely affects the interests of the Trust in the related
2007-1 Lease or 2007-1 Vehicle, the party discovering such incorrectness (if
other than the Servicer) shall give prompt written notice to the Servicer.
 Within 60 days after the Servicer’s discovery of such incorrectness or receipt
of the foregoing notice, the Servicer shall cure in all material respects the
circumstance or condition as to which the representation or warranty was
incorrect as of the date hereof.  If the Servicer is unable or unwilling to do
so within such period, it shall promptly (i) deposit or cause to be deposited
into the SUBI Collection Account an amount equal to the Reallocation Payment and
(ii) direct the Vehicle Trustee to cause such 2007-1 Vehicle and the related
2007-1 Lease to be conveyed to the Servicer as described in Section 2.3(h)
below.  Such deposit of the Reallocation Payment shall satisfy the Servicer’s
obligations pursuant to this Section, shall be deemed to constitute payment in
full of the Reallocation Payment with respect thereto and shall cure any
incorrectness of the related representation or warranty for purposes of this
Agreement.  The Vehicle Trustee shall have no duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any 2007-1 Vehicle or 2007-1 Lease pursuant to this Section 2.3(a) or the
eligibility of any 2007-1 Vehicle or related 2007-1 Lease for purposes of the
Agreement.

(b)

[Reserved].

(c)

The Servicer shall be required to repurchase a 2007-1 Vehicle and the related
2007-1 Lease and remit to the related 2007-1 SUBI Collection Account a
Reallocation Payment for such 2007-1 Vehicle and 2007-1 Lease if the related
Lessee moves to a state that is not a Trust State and such state does not become
a Trust State within 90 days after the Servicer has become aware of such move.
 The Reallocation Payment must be made by the Servicer on the next Deposit Date
following the end of such 90-day period.

(d)

The Servicer shall be required to pay to the Trust any Monthly Payments (less
any unearned rent charges calculated under the scheduled actuarial method) that
have been forgiven in connection with a 2007-1 Lease pursuant to any new lease
incentive program.

(e)

The sole remedy of the Trust, the Related Beneficiary and the Related Holder
with respect to events causing the Servicer to repurchase certain 2007-1
Vehicles as provided herein, shall be to require the Servicer to make the
payment of the Reallocation Payment, as set forth herein.  The obligation of the
Servicer under this Section shall survive any termination of the Servicer
hereunder.

(f)

The Servicer may purchase a Matured Vehicle at any time.  In connection with the
purchase by the Servicer of a Matured Vehicle pursuant to this Section, with
respect to the related 2007-1 Lease, in the event that (i) no Sales Proceeds
Advance has been made, the purchase price of such Matured Vehicle will equal the
Contract Residual Value of such 2007-1 Lease as of the date of expiration and
(ii) a Sales Proceeds Advance has been made, no additional amounts need be
remitted by the Servicer except the excess of the Contract Residual Value over
the ALG Residual Value; provided, however, that the Servicer shall relinquish
all rights to reimbursement of any such Sales Proceeds Advance.

(g)

Immediately prior to the sale or disposition of a Matured Vehicle or a Defaulted
Vehicle, the Servicer may reallocate such Matured Vehicle or Defaulted Vehicle
from the 2007-1 SUBI to the UTI for purposes of implementing the Servicer’s like
kind exchange program. In connection with such reallocation, the Servicer will
cause to be deposited into the 2007-1 SUBI Collection Account the Reallocation
Payments no later than two Business Days after such reallocation, or, if the
Monthly Remittance Condition is met, the Servicer shall be permitted to retain
the Reallocation Payments received during a Collection Period until such amounts
are required to be disbursed on the next Payment Date. Upon receipt of the
Reallocation Payments, the 2007-1 SUBI shall have no claim against or interest
in such Matured or Defaulted Vehicle

(h)

Upon the purchase by the Servicer of a 2007-1 Vehicle and the related 2007-1
Lease pursuant to this Section, the Trust or the Vehicle Trustee on behalf of
the Trust, as applicable, shall be deemed to transfer, assign, set over and
otherwise convey to the Servicer, without recourse, representation or warranty,
all right, title and interest of the Trust in, to and under such 2007-1 Vehicle
and the related 2007-1 Lease, all monies due or to become due with respect
thereto after the date of such repurchase and all proceeds thereof.  The Vehicle
Trustee shall, at the written direction and expense of the Servicer, execute
such documents and instruments of transfer or assignment and take such other
actions as shall reasonably be requested by the Servicer to effect the
conveyance of each such 2007-1 Vehicle and the related 2007-1 Lease pursuant to
this Section, including the execution for filing by the Servicer with the
related Registrar of Titles of an application for transfer of ownership of each
such Vehicle to the Servicer.

2.4.

Collections and Payment Date Advance Reimbursement.

(a)

The Servicer shall, with respect to SUBI Collections and amounts in respect of
the 2007-1 SUBI Certificate, remit to the 2007-1 SUBI Collection Account (i) all
Monthly Payments, (ii) all deposits required by Section 2.2 of the Basic
Servicing Agreement, (iii) all Reallocation Payments pursuant to Section 2.3
above, (iv) all Cap Payments or Cap Termination Payments; (v) all Advances and
(vi) any Sales Proceeds or Termination Proceeds from the disposition of a
Matured Vehicle at auction or through sale to a dealer for which the Servicer
was reimbursed during the related Collection Period pursuant to Section
2.4(b)(i) from SUBI Collections, in each case, on the Business Day prior to the
Payment Date for so long as the Monthly Remittance Condition is satisfied.  So
long as the Monthly Remittance Condition is satisfied, the Servicer will remit
all such amounts described in the preceding sentence within two Business Days of
receipt to an account established and maintained by BMW Capital. If the Monthly
Remittance Condition is not satisfied, SUBI Collections will be deposited into
the 2007-1 SUBI Collection Account within two Business Days of receipt.
Notwithstanding anything herein to the contrary, so long as BMW FS is the
Servicer, BMW FS may withhold from the deposit into the 2007-1 SUBI Collection
Account any amounts indicated on the related Servicer's Certificate as being due
and payable to the Servicer.

Pending deposit into the 2007-1 SUBI Collection Account, SUBI Collections may be
employed by the Servicer at its own risk and for its own benefit and shall not
be segregated from its own funds; provided, that the Servicer shall be permitted
to apply Sales Proceeds for the acquisitions of leases and vehicles through the
Like-Kind Exchange Program, in which case it shall remit a like amount from its
own funds for allocation in the manner otherwise applicable to such Sales
Proceeds.  Notwithstanding anything to the contrary set forth herein or in the
Vehicle Trust Agreement, amounts in the escrow account established pursuant to
the Like-Kind Exchange Program shall not be subject to any lien so long as there
is no Default under the Indenture.

(b)

Pursuant to the Payment Date Certificate, the Servicer shall allocate Available
Funds on deposit in the 2007-1 SUBI Collection Account with respect to the
related Collection Period and instruct the Trust Agent to make, no later than
11:00 a.m., New York City time on each Payment Date, the following deposits and
distributions in the following amounts and order of priority:

(i)

to the Servicer the sum of any outstanding Advances which have been outstanding
as of the end of the related Collection Period for at least 90 days, and with
respect to Vehicles that have become Residual Loss Vehicles during the related
Collection Period, the aggregate Sales Proceeds Advances over the aggregate
Sales Proceeds and Termination Proceeds (collectively, the “Payment Date Advance
Reimbursement”);

(ii)

to or on behalf of the Servicer, the Servicing Fee in respect of the related
Collection Period, together with any unpaid Servicing Fees in respect of one or
more prior Collection Periods;

(iii)

to the Note Distribution Account, the Reserve Fund and Certificate Distribution
Account, such distributions in the amounts and order of priority as set forth in
Sections 8.04(a), 5.04 and 10.01 of the Indenture; and

(iv)

to the Reserve Fund, all net investment earnings on the 2007-1 SUBI Collection
Account.

(c)

No trust account will be established to segregate any Payahead Amounts received
by Lessees.

2.5.

Net Deposits.  Notwithstanding anything to the contrary contained in this
Servicing Supplement, for so long as BMW FS is the Servicer, the Servicer shall
be permitted to deposit into the 2007-1 SUBI Collection Account only the net
amount distributable to the Issuer, as holder of the 2007-1 SUBI Certificate, on
the related Deposit Date.  The Servicer shall, however, account to the Issuer,
the Vehicle Trustee, the Trust Agent, the Indenture Trustee (or any successor to
the duties of the Indenture Trustee), the Owner Trustee and the Noteholders as
if all of the deposits and distributions described herein were made
individually.  

2.6.

Servicing Compensation.

(a)

As compensation for the performance of its obligations under this Servicing
Supplement, the Servicer shall be entitled to receive the Servicing Fee with
respect to the 2007-1 SUBI Assets.  This Section 2.6(a) replaces Section 2.5(a)
of the Basic Servicing Agreement with respect to the 2007-1 SUBI Assets.

(b)

The Servicer shall also be entitled to additional servicing compensation with
respect to the 2007-1 SUBI Assets in the form of, among other things, expense
reimbursement and any other administrative fees or similar charges under the
2007-1 Leases, including but not limited to any late payment fees now or later
in effect, extension fees and early termination fees.

2.7.

Advances.

(a)

On each Deposit Date, the Servicer will, subject to 2.7(c) make, by deposit into
the SUBI Collection Account, a Monthly Payment Advance in respect of the unpaid
Monthly Payment of a 2007-1 Lease.

(b)

On each Deposit Date, the Servicer may, in its sole discretion, subject to
Section 2.7(c), make, by deposit into the 2007-1 SUBI Collection Account, Sales
Proceeds Advances.  After the Servicer has made a Sales Proceeds Advance with
respect to a Matured Vehicle, the Issuer shall have no claim against or interest
in such Matured Vehicle or any Sales Proceeds or Termination Proceeds, as the
case may be, resulting from the sale or other disposition thereof.  If the
Servicer shall sell or otherwise dispose of a Matured Vehicle after having made
a Sales Proceeds Advance, the Issuer may retain all of such Sales Proceeds
Advance, and the Servicer shall retain the related Sales Proceeds or Termination
Proceeds, as the case may be, up to the Securitization Value of the related
Lease, and will deposit any Sales Proceeds or Termination Proceeds, as the case
may be, in excess of the Securitization Value into the SUBI Collection Account.
 If the Servicer has not sold a Matured Vehicle within 90 days after it has made
a Sales Proceeds Advance, it shall be reimbursed for such Sales Proceeds Advance
as part of the Payment Date Advance Reimbursement in accordance with Section
2.4(b)(i).  Within 30 days of receiving such reimbursement, if the related
2007-1 Vehicle has not been sold, the Servicer shall cause such 2007-1 Vehicle
to be sold at auction and shall remit the proceeds associated with such auction
sale to the 2007-1 SUBI Collection Account.

(c)

Notwithstanding anything to the contrary in the Servicing Agreement, the
Servicer shall be required to make Advances only to the extent that it
determines that such Advance will be recoverable from future payments on or in
respect of the related 2007-1 Lease or 2007-1 Vehicle.

2.8.

Third Party Claims.  The Servicer shall immediately notify the Depositor (in the
event that BMW FS is not acting as Servicer), the Issuer and the Indenture
Trustee (or any successor to the duties of the Indenture Trustee) upon learning
of a claim or Lien of whatever kind of a third party that would materially and
adversely affect the interests of the Depositor, the Issuer or the Trust with
respect to the 2007-1 SUBI Assets.  

2.9.

Contingent and Excess Liability Insurance Policies.  So long as any Securities
are outstanding, the Servicer shall maintain and pay when due all premiums with
respect to the Contingent and Excess Liability Insurance Policies unless each
Rating Agency has confirmed in writing that termination would not result in a
Rating Event.  The Servicer shall maintain such Contingent and Excess Liability
Insurance Policies that provide insurance coverage of at least $10 million per
accident and permit multiple claims in any policy period.  

2.10.

Reporting by the Servicer; Delivery of Certain Documentation.  

(a)

On or prior to the Closing Date, and periodically thereafter as required in
order to update the contents thereof upon any changes in the matters certified
therein, the Servicer shall furnish to the Vehicle Trustee, the Trust Agent and
the Related Beneficiary an Officer’s Certificate listing the officers of the
Servicer involved in, or responsible for, the servicing of the 2007-1 Leases.

(b)

On or before each Determination Date, the Servicer shall, in addition to the
information required in Section 3.1 of the Basic Servicing Agreement, include in
the Officer’s Certificate provided for in such Section the amount of any
reimbursement being requested pursuant to such Section for the related
Collection Period from the 2007-1 SUBI Collection Account.

2.11.

Annual Officer’s Certificate.  The Servicer shall deliver to the Owner Trustee,
the Indenture Trustee and each Rating Agency, within 90 days after the end of
the Servicer's fiscal year (commencing with the fiscal year 2007), an Officer's
Certificate signed by a Responsible Officer of the Servicer, stating that (i) a
review of the activities of the Servicer during the preceding 12-month period
(or such shorter period in the case of the first such Officer's Certificate) and
of the performance of its obligations under this Agreement has been made under
such officer's supervision and (ii) to such officer's knowledge, based on such
review, the Servicer has fulfilled all its obligations under this Agreement
throughout such period or, if there has been a default in the fulfillment of any
such obligation, specifying each such default known to such officer and the
nature and status thereof.

2.12.

Assessment of Compliance and Annual Accountants’ Attestation.  (a)  Within 90
days after the end of the Servicer's fiscal year (commencing with the fiscal
year 2007), the Servicer shall:

(i)

deliver to the Issuer and the Administrator a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.  Such report shall be addressed to
the Issuer and signed by an authorized officer of the Servicer, and shall
address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit C hereto delivered to the Issuer and the
Administrator concurrently with the execution of this Agreement;

(ii)

deliver to the Issuer and the Administrator a report of a registered public
accounting firm reasonably acceptable to the Issuer and the Administrator that
attests to, and reports on, the assessment of compliance made by the Servicer
and delivered pursuant to the preceding paragraph.  Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;

(iii)

cause each Subservicer and each Subcontractor determined by the Servicer to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, to deliver to the Issuer and the Administrator an assessment of
compliance and accountants’ attestation as and when provided in paragraphs (i)
and (ii) of this Section; and

(iv)

if requested by the Administrator, acting on behalf of the Issuer, deliver to
the Issuer and the Administrator and any other Person that will be responsible
for signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with respect to
a securitization transaction a certification in the form attached hereto as
Exhibit B.

The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an Issuer
whose asset pool includes the 2007-1 SUBI Certificate.

(b)

Each assessment of compliance provided by a Subservicer pursuant to Section 2.16
shall address each of the Servicing Criteria specified on a certification to be
delivered to the Servicer, Issuer and the Administrator on or prior to the date
of such appointment.  An assessment of compliance provided by a Subcontractor
pursuant to Section 2.12(a)(iii) need not address any elements of the Servicing
Criteria other than those specified by the Servicer and the Issuer on the date
of such appointment.

2.13.

Custody of Lease Documents and Certificates of Title.  To reduce administrative
costs and ensure uniform quality in the servicing of the 2007-1 Leases and BMW
FS’ own portfolio of leases, the Trust hereby appoints the Servicer as its
agent, bailee and custodian of the 2007-1 Leases, the certificates of title
relating to the 2007-1 Vehicles, the insurance policies and insurance records
and other documents related to the 2007-1 Leases and the related Lessees and
2007-1 Vehicles.  Such documents will not be physically segregated from other
leases, certificates of title, insurance policies and insurance records or other
documents related to other leases and vehicles owned or serviced by the
Servicer, including leases and Vehicles which are not part of the SUBI Assets.
 The accounting records and computer systems of BMW FS will reflect the
allocation of the 2007-1 Leases and 2007-1 Vehicles to the SUBI, and the
interest of the holders of the SUBI Certificate therein.  The Servicer may
appoint one or more agents to act as subcustodians of certain items relating to
the 2007-1 Leases, the certificates of title relating to the 2007-1 Vehicles,
the insurance policies and insurance records and other documents related to the
2007-1 Leases and the related Lessees and 2007-1 Vehicles so long as the
Servicer remains primarily responsible for their safekeeping.

2.14.

Servicer Defaults; Termination of Servicer.

(a)

Notwithstanding Section 4.1(a) of the Basic Servicing Agreement, the occurrence
and continuation of any of the following shall constitute a Servicer Default
under the Servicing Agreement:

(i)

the Servicer shall fail to cause the delivery to the Indenture Trustee for
distribution to the Noteholders, to the Owner Trustee for distribution to the
Trust Certificateholders or to the Vehicle Trustee for distribution to holders
of interests in the UTI, the SUBI or any Other SUBI, any required payment, which
failure continues for 5 Business Days after discovery of such failure by an
officer of the Servicer or receipt by the Servicer of notice thereof from the
Indenture Trustee, the Owner Trustee or Noteholders evidencing not less than a
majority of the aggregate unpaid principal balance of the Notes, voting together
as a single class; or

(ii)

the Servicer fails to duly observe or perform in any material respect any of its
covenants or agreements in the Servicing Agreement not otherwise covered in this
Section 2.14(a), which failure materially and adversely affects the rights of a
Holder of the 2007-1 SUBI Certificate, the Noteholders or Trust
Certificateholders, as applicable, and which continues unremedied for 90 days
after receipt by the Servicer of written notice thereof from the Indenture
Trustee or the Noteholders evidencing not less than a majority of the aggregate
unpaid principal balance of the Notes, or such default becomes known to the
Servicer;

(iii)

any representation, warranty, or statement of the Servicer made in the Servicing
Agreement, any other Basic Document to which the Servicer is a party or by which
it is bound or any certificate, report or other writing delivered pursuant to
the Servicing Agreement that proves to be incorrect in any material respect when
made, which failure materially and adversely affects the rights of a Holder of
the 2007-1 SUBI Certificate, the Noteholders or the Trust Certificateholders,
continues unremedied for 90 days after receipt by the Servicer of written notice
thereof from the Indenture Trustee or the Noteholders evidencing not less than a
majority of the aggregate unpaid principal balance of the Notes, or such default
becomes known to the Servicer;

(iv)

the entry of a decree or order for relief by a court or regulatory authority
having jurisdiction over the Servicer in an involuntary case under the federal
bankruptcy laws, as now or hereafter in effect, or another present or future
federal or state bankruptcy, insolvency or similar law, appointing a receiver,
liquidator, assignee, trustee, custodian sequestrator or other similar official
of the Servicer or of any substantial part of its property, the ordering the
winding up or liquidation of the affairs of the Servicer and the continuance of
any such decree or order unstayed and in effect for a period of 90 consecutive
days; or

(v)

the commencement by the Servicer of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or any other present or future
or state bankruptcy, insolvency or similar law, or the consent by the Servicer
to the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Servicer or of
any substantial part of its property or the making by the Servicer of an
assignment for the benefit of creditors or the failure by the Servicer generally
to pay its debts as such debts become due or the taking of corporate action by
the Servicer in furtherance of any of the foregoing.

provided, however, that any Servicer Default with respect to the 2007-1 SUBI
shall not constitute a Servicing Default with respect to any Other SUBI and any
Servicing Default (as such term is defined in the Basic Servicing Agreement)
with respect to any Other SUBI shall constitute a Servicer Default (as such term
is defined in the Basic Servicing Agreement) only with respect to such SUBI and
not with respect to the 2007-1 SUBI.

Notwithstanding the foregoing, delay in or failure of performance referred to
under clause (iii) for a period of 120 days, under clause (i) for a period of 45
days or clause (iv) for a period of 60 days, will not constitute an Servicer
Default if that failure or delay was caused by force majeure or other similar
occurrence.  Upon the occurrence of any such event, the Servicer will not be
relieved from using all commercially reasonable efforts to perform its
obligations in a timely manner in accordance with the terms of the Servicing
Agreement, and the Servicer will provide to the Indenture Trustee, the Vehicle
Trustee, the Depositor and the Securityholders prompt notice of such failure or
delay by it, together with a description of its efforts to so perform its
obligations.

(b)

Upon the occurrence and continuation of any Servicer Default under the Servicing
Agreement, the Servicer shall provide to the Indenture Trustee, the Owner
Trustee, and any Noteholders prompt notice of such failure or delay by it,
together with a description of its efforts to so perform its obligations.

(c)

In addition to the provisions of Section 4.1(b) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and be continuing with
respect to the 2007-1 SUBI, the Vehicle Trustee may, to the extent such Servicer
Default relates to the SUBI Assets, upon the direction of the holder and pledgee
of the SUBI Certificates, terminate all of the rights and obligations of the
Servicer under the Servicing Agreement with respect to the SUBI Assets.  For
purposes of the immediately preceding sentence, the holder of the SUBI
Certificate will be the Indenture Trustee acting at the direction of Noteholders
holding not less than the Required Percentage, so long as any Notes are
outstanding.  In each case, upon written direction from the holder of the SUBI
Certificate, the Vehicle Trustee will effect that termination by delivering
notice thereof to the Servicer, with a copy to each Rating Agency or any other
securities based on any Other SUBIs affected by that Servicer Default.

(d)

Upon the termination of the Servicer with respect to the SUBI Assets, the
Servicer subject to that termination or removal will continue to perform its
functions as Servicer, until the earlier of the date specified in the
termination notice or, if no such date is specified therein, the date of the
Servicer’s receipt of such notice.

(e)

In the event of a termination of the Servicer as a result of a Servicer Default
with respect to the SUBI Assets only, the Vehicle Trustee, acting at the
direction of the holder of the SUBI Certificate – which holder for this purpose
will be the Indenture Trustee, acting at the direction of Noteholders holding
not less than Required Percentage will appoint a successor Servicer.  The
Vehicle Trustee will have the right to approve that successor Servicer, and that
approval may not be unreasonably withheld.  

(f)

In the event the Servicer is removed with respect to servicing the 2007-1 SUBI
Assets, the Servicer shall be entitled to reimbursement for any outstanding
Advances made pursuant to this Supplement, to the extent of the funds available
therefore.

2.15.

Servicer Representations and Warranties.  Effective as of the date hereof, the
Servicer hereby represents and warrants that each 2007-1 Lease and the related
2007-1 Vehicle:

(a)

was a new BMW vehicle at the time of origination of the Lease;

(b)

has a model year of 2005 or later;

(c)

provides for level payments that fully amortize the adjusted capitalized cost of
the 2007-1 Lease at the related Lease Rate to the related Contract Residual
Value over the lease term and, in the event of a lessee initiated early
termination, provides for payment of the Early Termination Cost;

(d)

was originated on or after December 30, 2005;

(e)

has a Maturity Date on or after the February 2008 Payment Date and no later than
the August 2012 Payment Date;

(f)

is not more than 29 days past due as of the Cutoff Date;

(g)

was originated by BMW FS in the United States for a Lessee with a U.S. address
in the ordinary course of BMW FS’ business and in compliance with BMW FS’
customary credit policies and practices;

(h)

is a U.S. dollar-denominated obligation;

(i)

provides for constant Monthly Payments to be made by the Lessee over the Lease
Term;

(j)

is a Lease as to which no selection procedure aside from those specified herein
was used that was believed to be adverse to the holders of interests in the
Vehicle Trust, the SUBI or any Other SUBI;

(k)

was created in compliance in all material respects with all applicable federal
and state laws, including consumer credit, truth in lending, equal credit
opportunity and applicable disclosure laws;

(l)

as of the date assigned to the Vehicle Trust, (a) is a legal, valid and binding
payment obligation of the Lessee, enforceable against the Lessee in accordance
with its terms, as amended, (b) has not been satisfied, subordinated, rescinded,
canceled or terminated, (c) no right of rescission, setoff, counterclaim or
defense has been asserted or threatened in writing and (d) no written default
notice has been transmitted to BMW FS;

(m)

an electronic executed copy of the documentation associated therewith is located
at one of BMW FS’ offices;

(n)

requires the Lessee to obtain physical damage and liability insurance that names
the lessor as loss payee covering the related 2007-1 Vehicle as required under
the 2007-1 Lease;

(o)

has been validly assigned to the Vehicle Trust by the related Center and is
owned by the Vehicle Trust, free of all liens, encumbrances or rights of others
other than liens relating to administration of title and tax issues;

(p)

all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any governmental authority required to be
obtained, effected or given by the Vehicle Trust and the Vehicle Trustee in
connection with (i) the origination of such Lease and (ii) the execution,
delivery and performance by the Vehicle Trust of the Lease have been duly
obtained, effected or given and are in full force and effect as of the date of
the origination of such Lease;

(q)

the related Center, BMW FS and the Vehicle Trust have each satisfied all
obligations required to be fulfilled on its part with respect thereto;

(r)

the related Lessee has a billing address in a Trust State and is not BMW FS, the
Depositor or any of their respective affiliates;

(s)

the related certificate of title is registered in the name of the Vehicle Trust
or the Vehicle Trustee (or a properly completed application for such certificate
of title has been submitted to the appropriate titling authority);

(t)

is a closed-end lease that required all Monthly Payments to be made within 60
months of the date of origination of such lease;

(u)

is fully assignable and does not require the consent of the Lessee as a
condition to any transfer, sale or assignment of the rights of the originator;

(v)

has not been deferred or otherwise modified except in accordance with BMW FS’
normal credit and collection policies and practices;

(w)

is not an Other SUBI Asset;

(x)

to the knowledge of BMW FS, the related Lessee is not currently the subject of a
bankruptcy proceeding; and

(y)

the related 2007-1 Lease constitutes “chattel paper” for purposes of the UCC.

2.16.

Appointment of Subservicer or Subcontractor.  

(a)

The Servicer may at any time appoint a subservicer to perform all or any portion
of its obligations as Servicer hereunder; provided however, that the Servicer
shall remain obligated and be liable to the Owner Trustee, the Indenture Trustee
and the Securityholders for the servicing and administering of the 2007-1 Leases
and 2007-1 Vehicles in accordance with the provisions hereof without diminution
of such obligation and liability by virtue of the appointment of such
subservicer and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the 2007-1 Leases and 2007-1
Vehicles. The fees and expenses of any subservicer shall be as agreed between
the Servicer and such subservicer from time to time, and none of the Owner
Trustee, the Indenture Trustee, the Issuer or the Securityholders shall have any
responsibility therefor.

(b)

The Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission.  The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
2.11, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 2.12 and any certification required to be
delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 2.12(a)(iv) as and when required to be delivered.

(c)

The Servicer shall promptly upon request provide to the Issuer or the
Administrator, acting on behalf of the Issuer, a written description (in form
and substance satisfactory to the Issuer and the Administrator) of the role and
function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.

As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.

2.17.

Information to be Provided by the Servicer.  

(a)

At the request of the Administrator, acting on behalf of the Issuer, for the
purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall
cause each Subservicer to) (i) notify the Issuer and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Servicer or any Subservicer and (ii) provide to the Issuer and the
Administrator a description of such proceedings.

(b)

As a condition to the succession to the Servicer or any Subservicer as servicer
or subservicer under this Agreement by any Person (i) into which the Servicer or
such Subservicer may be merged or consolidated, or (ii) which may be appointed
as a successor to the Servicer or any Subservicer, the Servicer shall provide to
the Issuer, the Administrator and the Depositor, at least 10 Business Days prior
to the effective date of such succession or appointment, (x) written notice to
the Issuer and the Administrator of such succession or appointment and (y) in
writing and in form and substance reasonably satisfactory to the Issuer and the
Administrator, all information reasonably requested by the Issuer or the
Administrator, acting on behalf of the Issuer, in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.

(c)

In addition to such information as the Servicer, as servicer, is obligated to
provide pursuant to other provisions of this Agreement, if so requested by the
Issuer or the Administrator, acting on behalf of the Issuer, the Servicer shall
provide such information regarding the performance or servicing of the 2007-1
Leases and 2007-1 Vehicles as is reasonably required to facilitate preparation
of distribution reports in accordance with Item 1121 of Regulation AB.  Such
information shall be provided concurrently with the monthly reports otherwise
required to be delivered by the Servicer under this Agreement, commencing with
the first such report due not less than ten Business Days following such
request.

2.18.

Remedies.  

(a)

The Servicer shall be liable to the Issuer, the Administrator and the Depositor
for any monetary damages incurred as a result of the failure by the Servicer,
any Subservicer or any Subcontractor to deliver any information, report,
certification, attestation, accountants’ letter or other material when and as
required under Article IV, including any failure by the Servicer to identify any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, and shall reimburse the applicable party for all
costs reasonably incurred by each such party in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Servicer, any Subservicer, or any Subcontractor.  

(b)

The Seller shall promptly reimburse the Issuer and the Administrator for all
reasonable expenses incurred by the Issuer or Administrator as such are
incurred, in connection with the termination of the Servicer as servicer and the
transfer of servicing of the 2007-1 Leases and 2007-1 Vehicles to a successor
servicer.  The provisions of this paragraph shall not limit whatever rights the
Issuer or Administrator may have under other provisions of this Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.  

2.19.

Purchase of the 2007-1 SUBI Certificate; Redemption of the Notes; Repayment of
the Trust Certificates.

(a)

The Servicer shall be permitted at its option (the “Optional Purchase”) to
purchase the 2007-1 SUBI Certificate from the Issuer on any Payment Date if,
either before or after giving effect to any payment of principal required to be
made on such Payment Date, the Note Balance is less than or equal to 10% of the
Initial Note Balance.  The purchase price for the 2007-1 SUBI Certificate shall
equal the Note Balance, together with accrued interest thereon up to but not
including such related Payment Date (the “Optional Purchase Price”), which
amount shall be deposited by the Servicer into the SUBI Collection Account on
the Deposit Date related to such Payment Date.  If the Servicer exercises the
Optional Purchase, the Notes shall be redeemed and the Trust Certificates shall
be repaid, in each case in whole but not in part on the related Payment Date.

(b)

Notice of any redemption of the Notes pursuant to this Section 2.19 shall be
given by the Servicer or Administrator to the Owner Trustee and the Indenture
Trustee as soon as practicable.  The Administrator or the Owner Trustee shall
furnish each Rating Agency notice of such redemption.

(c)

Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Trust Certificateholders
will succeed to the rights of the Noteholders hereunder and the Owner Trustee
will succeed to the rights of, and assume the obligations to make payments to
Trust Certificateholders of, the Indenture Trustee pursuant to this Agreement.

2.20.

Servicer Not to Resign.  

Subject to Sections 2.10 and 4.1(b) of the Basic Servicing Agreement, the
Servicer shall not resign from the obligations and duties imposed on it by this
Supplement as Servicer except upon a determination that the performance of its
duties under this Supplement shall no longer be permissible under applicable
law.  Notice of any determination that the performance by the Servicer of its
duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee, the Indenture Trustee and the Vehicle Trustee
at the earliest practicable time (and, if such communication is not in writing,
shall be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee, the Indenture Trustee and the
Owner Trustee concurrently with or promptly after such notice. No resignation of
the Servicer shall become effective until a successor Servicer acceptable to the
Indenture Trustee has assumed the responsibilities and obligations of the
resigning Servicer. If no Servicer has been appointed within 30 days of
resignation or removal, or the date upon which any regulatory authority requires
such resignation, the Indenture Trustee may petition any court of competent
jurisdiction for such appointment.

ARTICLE III - MISCELLANEOUS

3.1.

Termination of Supplement.  This Servicing Supplement shall terminate upon the
termination of the 2007-1 SUBI or the discharge of the Servicer pursuant to
Section 2.14.   Any such termination hereunder shall effect a termination only
with respect to the 2007-1 SUBI Assets and not as to Trust Assets allocated to
any other Sub-Trust, and shall not effect a termination of the Basic Servicing
Agreement or any other Servicing Supplement.

3.2.

Governing Law.  This Servicing Supplement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to any
otherwise applicable principles of conflicts of laws (other than Section 5-1401
of the New York General Obligations Law).

3.3.

Amendment.  (a)  Notwithstanding the foregoing, this Servicing Supplement (and,
accordingly, the Basic Servicing Agreement, insofar as it relates to the 2007-1
SUBI) may be amended from time to time by the parties hereto:

(i)

without the consent of the Noteholders; provided, that any such action will not,
in the good faith judgment of the parties hereto, materially and adversely
affect the interest of any Noteholder; and

(ii)

from time to time (including to change the remittance schedule for depositing
SUBI Collections and other amounts into the 2007-1 SUBI Collection Account) upon
receipt of the consent of the Noteholders holding at least a majority of the
aggregate principal balance of the Notes and, to the extent affected thereby,
the consent of Trust Certificateholders holding at least a majority of the
aggregate principal balance of the Certificates, for the purpose of adding any
provision to, or changing in any manner the rights of the Notes or Certificates,
provided however, that to the extent that any such amendment materially affects
the UTI or any Other SUBI, the 2007-1 SUBI Certificate or the 2007-1 SUBI
Assets, such amendment shall require the consent of at least a majority of the
Holders affected thereby; in addition, to the extent that (A) such amendment
shall increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections or payments in respect of the 2007-1 SUBI or the 2007-1
SUBI Certificate or distributions required to be made on any Securities or
(B) reduce the percentage of the aggregate principal amount of Securities
required to consent to any such amendment, any such amendment shall require the
consent of all the Holders or holders of 100% of all outstanding Securities, as
the case may be.

(b)

In connection with any amendment to this Supplement, an Opinion of Counsel is
required to be delivered to the Vehicle Trustee to the effect that after such
amendment, for federal income tax purposes, the Trust will not be treated as an
association (or a publicly traded partnership) taxable as a corporation.

(c)

Any amendment to this Supplement shall amend the Basic Servicing Agreement only
insofar as such amendment relates to the 2007-1 SUBI.

(d)

Any amendment to this Supplement shall be deemed not to materially and adversely
affect the interests of any holder of Notes, if the Rating Agency Condition is
satisfied.

3.4.

Relationship of this Servicing Supplement to Other Trust Documents.  Unless the
context otherwise requires, this Servicing Supplement and the other Trust
Documents shall be interpreted so as to give full effect to all provisions
hereof and thereof.  In the event of any actual conflict between the provisions
of this Servicing Supplement and (i) the Vehicle Trust Agreement, with respect
to the servicing of any Trust Assets, the provisions of this Servicing
Supplement shall prevail and (ii) the Basic Servicing Agreement, the provisions
of this Servicing Supplement shall control.

3.5.

Binding Effect.  The provisions of this Servicing Supplement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns, and all such provisions shall inure to the benefit of
the Vehicle Trustee on behalf of the Trust.

3.6.

Table of Contents and Headings.  The Table of Contents and Article and Section
headings herein are for convenience of reference only and shall not define or
limit any of the terms or provisions hereof.

3.7.

Counterparts.  This Servicing Supplement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

3.8.

Further Assurances.  Each party will do such acts, and execute and deliver to
any other party such additional documents or instruments, as may be reasonably
requested in order to effect the purposes of this Servicing Supplement and to
better assure and confirm unto the requesting party its rights, powers and
remedies hereunder.

3.9.

No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided at law, in equity or otherwise.

3.10.

No Petition.  The Servicer, by entering into this Supplement, hereby covenants
and agrees that prior to the date that is one year and one day after the date
upon which all obligations and payments under the related transaction documents
have been paid in full, they will not institute against, or join in any
institution against the UTI Beneficiary, the Vehicle Trustee, the Vehicle Trust,
the Depositor, the Issuer, any other Affiliate or any beneficiary, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any United States federal or state bankruptcy or similar
law in connection with any obligations relating to any of the Basic Documents.

3.11.

Limitation of Liability of Vehicle Trustee.  Notwithstanding anything contained
herein to the contrary, this instrument has been countersigned by The Bank of
New York (Delaware) not in its individual capacity but solely in its capacity as
Vehicle Trustee of the Vehicle Trust and in no event shall The Bank of New York
(Delaware) in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Vehicle Trust hereunder, as to all of which recourse shall be had solely to the
assets of the Vehicle Trust.  For all purposes of this Agreement, in the
performance of any duties or obligations of the Vehicle Trust hereunder, the
Vehicle Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Part VI of the SUBI Trust Agreement.

3.12.

Intent of Parties; Reasonableness.  The Servicer, Sponsor and Issuer acknowledge
and agree that the purpose of Sections 2.12 and 2.16 of this Supplement is to
facilitate compliance by the Issuer and the Depositor with the provisions of
Regulation AB and related rules and regulations of the Commission.  

None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the 2007-1 Leases and 2007-1 Vehicles, or the
servicing of the 2007-1 Leases and 2007-1 Vehicles, reasonably believed by the
Issuer or the Administrator to be necessary in order to effect such compliance.

The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.

3.13.

Series Disclaimer and Acknowledgment.  The parties hereto acknowledge and agree
that the Trust is organized in series pursuant to Section 3804(a) and 3806(b)(2)
of the Business Trust Statute.  As such, the debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to each
series of the Trust shall be enforceable against the assets of such series of
the Trust only, and not against the assets of the Trust generally or the assets
of any other series of the Trust or against the Trustee of the Trust.  There may
be several series of the Trust created pursuant to the Trust Agreement of the
Trust




[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Servicing Supplement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.

FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2007-1 SUBI

By:

The Bank of New York (Delaware), not in its individual capacity but solely as
Vehicle Trustee

By:              /s/ Kristine K. Gullo

Name:   Kristine K. Gullo

Title:     Vice President







BMW MANUFACTURING L.P.,

as UTI Beneficiary




By:

BMW FACILITY PARTNERS, LLC,

as General Partner




By:              /s/ Kerstin Zerbst

Name:   Kerstin Zerbst

Title:     President




By:              /s/ Joachim Herr

Name:   Joachim Herr

Title:     Treasurer




BMW FINANCIAL SERVICES NA, LLC,

as Servicer







By:              /s/ Kerstin Zerbst

Name:   Kerstin Zerbst

Title:     Vice President-Finance & CFO




By:              /s/ Joachim Herr

Name:   Joachim Herr

Title:     Treasurer











--------------------------------------------------------------------------------




EXHIBIT A

SCHEDULE OF 2007-1 VEHICLES

[Omitted.  Copies on file with the Servicer, the Indenture Trustee and the Owner
Trustee.]





--------------------------------------------------------------------------------




EXHIBIT B




FORM OF ANNUAL CERTIFICATION




Re:

The Servicing Agreement dated as of November 2, 2007 (the “Agreement”), among
FINANCIAL SERVICES VEHICLE TRUST (the “Vehicle Trust”), BMW MANUFACTURING L.P.
(the “UTI Beneficiary”) and BMW FINANCIAL SERVICES NA, LLC, as the sponsor (in
such capacity, the “Sponsor”), as servicer (in such capacity, the “Servicer”).




I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:

(1)

I have reviewed the servicer compliance statement of the Company provided in
accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Company’s compliance with the servicing criteria set
forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided in
accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the “Servicing
Assessment”), the registered public accounting firm’s attestation report
provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and
Section 1122(b) of Regulation AB (the “Attestation Report”), and all servicing
reports, officer’s certificates and other information relating to the servicing
of the 2007-1 Leases and 2007-1 Vehicles by the Company during 2007 that were
delivered by the Company to the Issuer and the Depositor pursuant to the
Agreement (collectively, the “Company Servicing Information”);

(2)

Based on my knowledge, the Company Servicing Information, taken as a whole, does
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made, in the light of the circumstances
under which such statements were made, not misleading with respect to the period
of time covered by the Company Servicing Information;

(3)

Based on my knowledge, all of the Company Servicing Information required to be
provided by the Company under the Agreement has been provided to the Issuer and
the Depositor;

(4)

I am responsible for reviewing the activities performed by the Company as
servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Company has fulfilled its obligations under the Agreement in all material
respects; and

(5)

The Compliance Statement required to be delivered by the Company pursuant to the
Agreement, and the Servicing Assessment and Attestation Report required to be
provided by the Company and by any Subservicer or Subcontractor pursuant to the
Agreement, have been provided to the Issuer, the Administrator, the Depositor,
the Indenture Trustee and the Owner Trustee.  Any material instances of
noncompliance described in such reports have been disclosed to the Issuer, the
Administrator and the Depositor.  Any material instance of noncompliance with
the Servicing Criteria has been disclosed in such reports.




Date:

_________________________




By:  ________________________
Name:  
Title:





--------------------------------------------------------------------------------




EXHIBIT C




SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE




The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:




Reference

Criteria

 

 




General Servicing Considerations

 

1122(d)(1)(i)

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

1122(d)(1)(ii)

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

1122(d)(1)(iii)

Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.

N/A

1122(d)(1)(iv)

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 




Cash Collection and Administration

 

1122(d)(2)(i)

Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

1122(d)(2)(ii)

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..

 

1122(d)(2)(iii)

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

1122(d)(2)(iv)

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

1122(d)(2)(v)

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

1122(d)(2)(vi)

Unissued checks are safeguarded so as to prevent unauthorized access.

 

1122(d)(2)(vii)

 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 




Investor Remittances and Reporting

 

1122(d)(3)(i)

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.

 

1122(d)(3)(ii)

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

1122(d)(3)(iii)

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

1122(d)(3)(iv)

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

 




Pool Asset Administration

 

1122(d)(4)(i)

Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.

 

1122(d)(4)(ii)

Receivables and related documents are safeguarded as required by the transaction
agreements

 

1122(d)(4)(iii)

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

1122(d)(4)(iv)

Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.

 

1122(d)(4)(v)

The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.

 

1122(d)(4)(vi)

Changes with respect to the terms or status of an obligor's receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.

 

1122(d)(4)(vii)

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.

 

1122(d)(4)(viii)

Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).

 

1122(d)(4)(ix)

Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.

 

1122(d)(4)(x)

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.

 

1122(d)(4)(xi)

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

1122(d)(4)(xii)

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

1122(d)(4)(xiii)

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

1122(d)(4)(xiv)

 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

1122(d)(4)(xv)

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 




  

By:  _______________________________

Name:

Title:






